THE THIRTEENTH COURT OF APPEALS

                                   13-14-00402-CV


     ConocoPhillips, Burlington Resources Oil & Gas Co., L.P., and Lois Strieber,
            Individually and as Executrix of the Estate of Jerry Strieber
                                         v.
      Ralph Wade Koopmann, Karen Marie Koenig, and Lorene H. Koopmann


                                   On appeal from the
                     24th District Court of De Witt County, Texas
                            Trial Cause No. 12-07-22,354


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED IN PART, and the case should be REMANDED to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED IN

PART, and the case is REMANDED for further proceedings consistent with its opinion.

Costs of the appeal are adjudged 50% against appellants and against appellees.

      We further order this decision certified below for observance.

May 19, 2016